[valigrpsmallcropa01a08.jpg]                                        
Exhibit 10.3




VALIDUS HOLDINGS, LTD.
RESTRICTED SHARE AWARD AGREEMENT


THIS AGREEMENT, made and entered into on the date of the Grant Letter, by and
between Validus Holdings, Ltd. (the “Company”), a Bermuda corporation, and the
individual listed in the Grant Letter as Participant (the “Participant”).
WHEREAS, the Participant has been granted the following award under the
Company’s 2005 Amended and Restated Long Term Incentive Plan (the “Plan”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.
1.
Award of Shares:  Pursuant to the provisions of the Plan, the terms of which are
incorporated herein by reference, the Participant is hereby awarded the number
of Restricted Shares set forth in the Grant Letter (the “Award”), subject to the
terms and conditions of the Plan and those herein set forth. The Award is
granted as of the date set forth in the Grant Letter. Capitalized terms used
herein and not defined shall have the meanings set forth in the Plan. In the
event of any conflict between this Agreement and the Plan, the Plan shall
control.

2.
Terms and Conditions:  It is understood and agreed that the Award of Restricted
Shares evidenced hereby is subject to the following terms and conditions:

(a)
Vesting of Award: Subject to the provisions of this Section 2 below and the
other terms and conditions of this Agreement, this Award shall vest as set forth
in the Grant Letter. All dividends and other amounts receivable in connection
with any adjustments to the Shares under Section 4(b) of the Plan shall be
subject to the vesting schedule herein and shall be paid to the Participant upon
any vesting of the Restricted Shares hereunder in respect of which such
dividends or other amounts are payable.

(b)
Termination by a Group Company with Cause or as a result of the Participant’s
Permanent Disability: If the Participant’s employment is terminated by a Group
Company (as defined below) with Cause or as a result of the Participant’s
Permanent Disability, any portion of the Award that is not vested on the date of
Termination of Service shall be forfeited by the Participant and become the
property of the Company. For purposes of this Agreement, the Participant shall
be considered to have incurred a Termination of Service on the date notice of
termination (“Notice of Termination”) of the Participant’s employment is given
by the Participant (such date being a “Notice Date”), unless the Participant
remains actively employed with any Group Company after such date, in which case
a Termination of Service will be deemed to occur hereunder on the date the



1

--------------------------------------------------------------------------------




Participant ceases to be so actively employed. For purposes of this Agreement,
"Cause" means (a) theft or embezzlement by the Participant with respect to the
Company, any Subsidiary or any Affiliate (a “Group Company”); (b) malfeasance or
gross negligence in the performance of the Participant's duties; (c) the
commission by the Participant of any crime involving moral turpitude; (d)
willful or prolonged absence from work by the Participant (other than by reason
of disability due to physical or mental illness or at the direction of any Group
Company) or failure, neglect or refusal by the Participant to perform his or her
duties and responsibilities without the same being corrected within ten (10)
days after being given written notice thereof; (e) failure by the Participant to
adequately perform his or her duties and responsibilities without the same being
corrected within thirty (30) days after being given written notice thereof, as
determined by the Company in good faith; (f) continued and habitual use of
alcohol by the Participant to an extent which materially impairs the
Participant's performance of his or her duties without the same being corrected
within ten (10) days after being given written notice thereof; (g) the
Participant's use of illegal drugs without the same being corrected within ten
(10) days after being given written notice thereof; (h) the Participant's
failure to use his or her best efforts to obtain, maintain or renew any required
work permit in a timely manner, without the same being corrected within ten (10)
days after being given written notice thereof; (i) the Participant shall be or
become prohibited by law from being a director (applicable only to directors);
or (j) the Participant becomes bankrupt or makes any composition or enters into
any arrangement with his creditors. For purposes of this Agreement, “Permanent
Disability” means those circumstances where the Participant is unable to
continue to perform the usual customary duties of his assigned job or as
otherwise assigned by a Group Company for a period of six (6) months in any
twelve (12) month period because of physical, mental or emotional incapacity
resulting from injury, sickness or disease. Any questions as to the existence of
a Permanent Disability shall be determined by a qualified, independent physician
selected by the Company and approved by the Participant (which approval shall
not be unreasonably withheld). The determination of any such physician shall be
final and conclusive for all purposes of this Agreement.
(c)
Termination by a Group Company not for Cause or by the Participant for Good
Reason: Except as provided in Sections 2(e) and 2(f) below, 45% of the unvested
portion of the Award shall vest (i) in the event the Participant’s employment is
terminated by a Group Company not for Cause, upon the delivery by such Group
Company of a notice of termination not for Cause, or (ii) in the event the
Participant’s employment is terminated by the Participant for Good Reason, at
the end of the applicable correction period following the Participant’s delivery
of Good Reason Notice, so long as the Group Company has not corrected the event
or condition giving rise to Good Reason by the end of the correction period; and
the remaining 55% of the unvested portion of the Award will vest on the last
vesting date for such award as set forth in the Grant Letter but only if the
Participant (i) delivers to the Company a legal release letter in a form
satisfactory to the Company and (ii) does not breach (a) any confidentiality,
noncompetition, non-solicitation or assignment of inventions policies, terms,
conditions or



2

--------------------------------------------------------------------------------




restrictions established by any Group Company (or a committee thereof) or (b)
the applicable terms and restrictive covenants of any employment agreement or
similar agreement entered into with a Group Company, including the duties owed
during any “garden leave” period. In the event of the Participant’s breach of
any of such terms, duties or covenants, any unvested portion of the Award shall
be immediately forfeited by the Participant and become the property of the
Company. For purposes of this Agreement, “Good Reason” means, without the
Participant’s written consent, (a) a material reduction, in the aggregate, in
the Participant’s Base Salary and benefits or (b) a material and adverse change
by a Group Company in the Participant’s duties and responsibilities, other than
due to the Participant’s failure to adequately perform such duties and
responsibilities as determined by the Board in good faith, without the same
being corrected within ten (30) days after being given written notice (“Good
Reason Notice”) thereof; provided, however, that, notwithstanding any provision
of this Agreement to the contrary, the Participant must give written notice of
his intention to terminate his employment for Good Reason within sixty (60) days
after the act or omission which constitutes Good Reason, and any failure to give
such written notice within such period will result in a waiver by the
Participant of his right to terminate for Good Reason as a result of such act or
omission.
(d)
Resignation Without Good Reason: If the Participant’s employment shall be
terminated as a result of the Participant’s resignation or leaving of his
employment, other than for Good Reason, no portion of the Award shall vest on or
following the Notice Date. Any portion of the Award that has not vested on the
Notice Date shall be forfeited by the Participant and become the property of the
Company.

(e)
Change in Control: Notwithstanding any provision of this Agreement to the
contrary, if, within two years following a Change in Control, the Participant’s
employment is terminated by a Group Company not for Cause or by the Participant
for Good Reason, the Award shall become immediately vested in full upon such
termination of employment. For purposes of this Agreement, "Change in Control"
shall have the meaning set forth in the Plan.

(f)
Death of the Participant: If the Participant’s employment is terminated by a
Group Company by reason of the Participant’s death, any unvested portion of the
Award shall become immediately vested in full and be transferred to the
beneficiary named by the Participant.

(g)
Termination of Service; Forfeiture of Unvested Shares: In the event of
Termination of Service of the Participant other than as set forth above prior to
the date the Award otherwise becomes vested, the unvested portion of the Award
shall immediately be forfeited by the Participant and become the property of the
Company.

(h)
In the event that the Participant is found to have materially breached any
provision of his or her employment agreement or the Company’s Employee



3

--------------------------------------------------------------------------------




Handbook, and such breach does not result in the termination of the
Participant’s employment with the Company, the Company shall have to right to
rescind all or a portion of any unvested Award.
(i)
Certificates:  Each certificate or other evidence of ownership issued in respect
of Restricted Shares awarded hereunder shall be deposited with the Company, or
its designee, together with, if requested by the Company, a stock power executed
in blank by the Participant, and shall bear a legend disclosing the restrictions
on transferability imposed on such Restricted Shares by this Agreement (the
“Restrictive Legend”). Upon the vesting of Restricted Shares pursuant to
Section 2 hereof and the satisfaction of any tax liability pursuant to Section 5
hereof, the certificates evidencing such vested Shares, not bearing the
Restrictive Legend, shall be delivered to the Participant or other evidence of
vested Shares shall be provided to the Participant.

(j)
Rights of a Stockholder:  Prior to the time a Restricted Share is fully vested
hereunder, the Participant shall have no right to transfer, pledge, hypothecate
or otherwise encumber such Restricted Share. During such period, the Participant
shall have all other rights of a stockholder, including, but not limited to, the
right to vote and to receive dividends (subject to Section 2(a) hereof) at the
time paid on such Restricted Shares.

(k)
No Right to Continued Employment: This Award shall not confer upon the
Participant any right with respect to continuance of employment by any Group
Company nor shall this Award interfere with the right of any Group Company to
terminate the Participant’s employment at any time.

3.
Transfer of Shares: Any vested Shares delivered hereunder, or any interest
therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, the provisions of this Agreement,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof.

4.
Expenses of Issuance of Shares: The issuance of stock certificates hereunder
shall be without charge to the Participant. The Company shall pay any issuance,
stamp or documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
issuance of Shares.

5.
Taxation: The Participant agrees and undertakes to be responsible for, and to
indemnify any relevant Group Company in respect of, any liability of such Group
Company to account to any tax authority for any amount of, or representing,
income tax or national insurance contributions (excluding any employer’s
secondary national insurance contributions) or any other personal tax, charge,
levy or other sum whether under the laws of the United Kingdom or otherwise
which may arise on the Award and such agreement and/or undertaking may be in
such form as the relevant Group Company may reasonably require.  In the event
that the Participant wishes to make an election under Section 431 of the Income
Tax (Earnings and Pensions) Act 2003 for the full



4

--------------------------------------------------------------------------------




disapplication of Chapter 2 of the Income Tax (Earnings and Pensions) Act 2003
in relation to the Award, the relevant Group Company shall join the Participant
in making such joint election which shall be made within fourteen (14) days of
the date of this Agreement or, if earlier, within fourteen (14) days of the date
on which the Restricted Shares which are the subject matter of the Award are
acquired by the Participant.
6.
Forfeiture Upon Breach of Certain Other Agreements: The Participant’s breach of
any non-compete, nondisclosure, non-solicitation, assignment of inventions, or
other intellectual property agreement that he may be a party to with any Group
Company, in addition to whatever other equitable relief or monetary damages that
such Group Company may be entitled to, shall, for a period of five years from
the date of grant, result in automatic rescission, forfeiture, cancellation, and
return of any Shares (whether or not otherwise vested) held by the Participant,
and all profits, proceeds, gains, or other consideration received through the
sale or other transfer of the Shares shall be promptly returned and repaid to
the Company.

7.
References:  References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Agreement.

8.
Notices:  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:
Validus Holdings, Ltd.    
The American International Building
29 Richmond Road
Pembroke HM08, Bermuda
Attn.: Chief Financial Officer
If to the Participant:
At the Participant’s most recent address shown on the Company’s corporate
records, or at any other address which the Participant may specify in a notice
delivered to the Company in the manner set forth herein.
9.
Governing Law:  This Agreement shall be governed by and construed in accordance
with the laws of Bermuda, without giving effect to principles of conflict of
laws.





5